t c summary opinion united_states tax_court glenda j strand petitioner v commissioner of internal revenue respondent docket nos 5814-07s 24963-07s filed date robert e bergman for petitioner brenda m fitzgerald for respondent ruwe judge these consolidated cases were heard pursuant to the provisions of section of the internal_revenue_code in effect when the petitions were filed pursuant to sec_7463 the decisions to be entered are not reviewable by any unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined dollar_figure and dollar_figure deficiencies in petitioner’s and federal income taxes respectively the issue for decision is whether the dollar_figure petitioner received in and the dollar_figure petitioner received in for her interest in her former husband’s military retirement pension are includable in her gross_income background these cases were submitted fully stipulated in accordance with rule the stipulations of fact and the attached exhibits are incorporated herein by this reference at the time the petitions were filed petitioner resided in georgia petitioner married douglas h strand mr strand on date nearly years later petitioner and mr strand separated and declared their marriage irretrievably broken on date petitioner and mr strand entered into a property settlement agreement agreement filed in the superior court state of washington county of spokane superior court in pertinent part the agreement states washington is a community_property_state it is understood that the husband is receiving from the federal government a monthly retirement payment this monthly payment arises from the military service of the husband husband expressly promises and agrees that he will instruct the appropriate branch or department of the u s army to pay to wife one-half of of the monthly amount received or to be received by husband t his amount to wife will increase as there is any increase made in payments to husband and similarly if husband’s payment should be reduced for any reason then the one-half of would be reduced accordingly husband agrees that the assignment to wife of the one- half of of all future payments shall be irrevocable until the death of wife or upon the wife becoming remarried the couple divorced on date the superior court decree of dissolution of marriage decree ratified confirmed and approved the agreement in all respects a year after their divorce the supreme court held that military retirement pay was not property subject_to division upon marital dissolution under community_property_laws 453_us_210 in the light of the supreme court’s decision in mccarty mr strand sought modification of the agreement in superior court on date the superior court determined that the criteria for retroactive application of mccarty v mccarty are not applicable in this case and not only found that the decree should be kept in full force but also emphasized that the military pension payments to petitioner are property and not maintenance in date in response to mccarty congress enacted the uniformed_services former spouses’ protection act continued in date the department of the army per petitioner’s request determined that petitioner was entitled to begin receiving direct payments for division of property from the u s army retired pay of douglas h strand the direct payments were to begin on or about date for taxable years and petitioner received payments from the defense finance and accounting service dfas of dollar_figure and dollar_figure respectively for her interest in mr strand’s military retirement pension dfas issued to petitioner forms 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for and which indicated that the dollar_figure and dollar_figure payments were both the gross distributions and taxable amounts for and respectively on petitioner’s timely filed form sec_1040 u s individual_income_tax_return for both and she did not report the payments received from dfas on january and date respondent issued to petitioner notices of deficiency for and respectively respondent determined that petitioner continued usfspa as part of the dept of defense authorization act publaw_97_252 stat which authorized state courts to treat military retirement pay in accordance with state law thereby allowing state courts to consider military pensions as community assets for distribution in divorce proceedings usfspa was made retroactive to the day before mccarty was decided ie date id failed to report the dollar_figure and dollar_figure payments in her gross_income for and respectively petitioner timely filed petitions contesting the notices of deficiency the cases were consolidated for trial briefing and opinion on date discussion gross_income is defined as all income from whatever source derived unless otherwise specifically excluded sec_61 specifically included in gross_income are amounts derived from pensions sec_61 a military retirement pension like other pensions is simply a right to receive a future income stream from the retiree’s employer eatinger v commissioner tcmemo_1990_310 see also mitchell v commissioner t c ___ ___ slip op pincite military retired pay constitutes a pension within the meaning of sec_61 sec_1_61-2 sec_1_61-11 income_tax regs although state law determines the nature of a property interest federal_law determines the federal taxation of that property interest mitchell v commissioner supra at ___ slip op pincite citing 403_us_190 tax_liability for income from property attaches to the in the notice_of_deficiency for tax_year respondent also disallowed petitioner’s claimed dollar_figure medical_expense_deduction petitioner however has not contested this adjustment and consequently we deem it conceded see rule b owner of the property 300_us_5 petitioner argues that the payments made to her from mr strand’s military retirement pension are not includable in her gross_income because the payments were received as a division of property rather than as alimony and therefore are not taxable to her under sec_1041 petitioner further asserts that because taxes were withheld from the total gross distribution from dfas before her separate share was calculated any_tax she is required to pay amounts to double_taxation in the year of petitioner and mr strand’s divorce the law of the state of washington was that a military pension was community_property to the extent that community funds had been invested in it and it was before the court for consideration in a dissolution proceeding wilder v wilder p 2d petitioner also theorizes that since she has not been required before now and to pay any federal_income_tax on the monies received by her pursuant to the agreement she should not now be treated any differently however each tax_year stands on its own and must be separately considered haeder v commissioner tcmemo_2001_7 citing 394_us_678 petitioner’s position is in the nature of an argument for equitable_estoppel it is well settled however that the commissioner cannot be estopped from correcting a mistake of law even where a taxpayer may have relied to his detriment on that mistake 381_us_68 auto club of mich v commissioner 353_us_180 see also 286_f2d_258 10th cir affg 33_tc_379 77_tc_428 wash see also in re marriage of giroux p 2d wash ct app before the washington supreme court recognized that a military pension was community_property to the extent that community funds or community labor have been invested and as such could be divided in accordance with the agreement and incident to the divorce we find that petitioner received as her separate_property rights to and an interest in mr strand’s military retirement pension generally no gain_or_loss is recognized on a transfer of property from an individual to a former spouse but only if the transfer is incident to the divorce sec_1041 however it is arguable that sec_1041 has no application to an equal-in- value division of the property of a marital community since there is no transfer of property but only a partition of the community weir v commissioner tcmemo_2001_184 citing 183_f2d_32 9th cir affg 12_tc_468 and 32_bta_718 in any event sec_1041 is inapplicable to any transfer in incident to either the agreement or the decree since any such transfer would be pursuant to an instrument that predates the effective date of sec_1041 see deficit_reduction_act_of_1984 publaw_98_369 98_stat_793 adding sec_1041 generally effective for transfers after date but in some cases effective for transfers after date in weir v commissioner supra discussing the division of community_property incident_to_divorce that occurred before the enactment of sec_1041 we stated law predating sec_1041 establishes that in the case of an approximately equal division of community_property on divorce no gain is recognized on the theory that no sale_or_exchange has occurred but only a nontaxable partition and the basis of the property set_aside for each spouse is its basis to the community prior to the divorce petitioner is correct when she asserts that the actual transfer of the property right is not a taxable_event thus in petitioner recognized no gain_or_loss on receipt of her separate_property rights in mr strand’s military retirement pension but because the community and therefore petitioner has no basis in the military retirement pension the income from the property transferred is a taxable_distribution on which petitioner is responsible to pay income taxes accordingly the military retirement pension payments she received are includable in gross_income sec_61 sec_1_61-11 income_tax regs with respect to petitioner’s alternative assertion that her paying tax on the military retirement pension payments would amount to double_taxation the record is devoid of any evidence that double_taxation would occur petitioner has not offered any evidence to establish what amount if any of the pension payments was included in mr strand’s taxable_income consequently we find her assertion to be without merit in conclusion we hold that the dollar_figure and dollar_figure pension payments made directly to petitioner in and respectively were made in accordance with her separate_property interest in mr strand’s military retirement pension and are includable in petitioner’s gross_income for the year in which they were received we have considered all of the parties’ arguments and to the extent we have not specifically addressed them we conclude them to be moot irrelevant or without merit to reflect the foregoing decisions will be entered for respondent we note that congress amended the definition of ‘disposable retired pay’ such that the disposable retired pay is not reduced by income taxes withheld mitchell v commissioner t c ___ ___ slip op pincite citing u s c sec a supp iii and the national defense authorization act for fiscal_year publaw_101_510 e 104_stat_1569 this amendment however is effective only for divorces entered into on or after date id
